Citation Nr: 0402850	
Decision Date: 01/30/04    Archive Date: 02/05/04	

DOCKET NO.  94-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967, 
with service in the Republic of Vietnam from November 1965 to 
November 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1993 decision in which 
the Regional Office (RO) found, among other things, that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's previously-denied claim of service 
connection for post-traumatic stress disorder.  The veteran 
appealed that decision, and was subsequently afforded a 
hearing before the undersigned member of the Board at the RO 
in May 1996.  In a decision of October 1996, the Board found 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 1999 
Memorandum Decision, the Court vacated and remanded that part 
of the Board's October 1996 decision which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder.  
That action was based upon a change in the law concerning new 
and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999). 

In February 2000, in order to comply with the Court precedent 
articulated in Hodge and Elkins, supra, the Board remanded 
the issue regarding whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  Following the 
Board's remand in February 2000, the RO reconsidered the 
issue of whether new and material evidence had been submitted 
sufficient to reopen the veteran's previously denied claim 
and, in an April 2000 Supplemental Statement of the Case 
(SSOC), concluded that new and material evidence had not been 
submitted.  

The case was subsequently returned to the Board, which, in a 
decision of August 2000, concluded that new and material 
evidence had, in fact, been submitted sufficient to reopen 
the veteran's previously-denied claim of service connection 
for post-traumatic stress disorder, and, in so doing, 
remanded the case to the RO for additional development, to 
include a de novo review of all pertinent evidence of record.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran does not currently suffer from, nor does the 
evidentiary record support a diagnosis of, post-traumatic 
stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its duty to notify and assist the veteran in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for numerous VA 
psychiatric and psychological examinations in order to more 
accurately determine the exact nature and etiology of his 
claimed psychiatric disability.  Moreover, over the course of 
the current appeal, and, specifically, in correspondence of 
January 2001, and a Supplemental Statement of the Case of 
August 2003, the veteran has been informed of the VA's 
obligations under the new act, and given more than one 
opportunity to provide information necessary to obtain any 
evidence (e.g., specific stressor information) which had not 
previously been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence should be secured by 
him, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The Board is cognizant of the Court's recent 
holding in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the AOJ decision was entered long before the 
enactment of the VCAA, and it is unclear to what extent, if 
any, this recent decision of the Court applies in this case.  
Assuming arguendo that it does, it does not appear the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested by the RO.  In 
addition, he has had the opportunity to appear at a hearing 
before the Board and submit contentions in support of his 
claim, as has his accredited representative.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as an ammunition storage 
specialist.  Awards and commendations given the veteran 
include the Republic of Vietnam Campaign Medal with 60 
Device, and the Vietnam Service Medal with Bronze Star and 
two Overseas Bars.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, including post-traumatic 
stress disorder.  At the time of the veteran's service 
separation examination in May 1967, a psychiatric evaluation 
was within normal limits, and no pertinent diagnosis was 
noted.  

VA records of hospitalization covering the period from August 
1968 to October 1978 are negative for any diagnosis of or 
treatment for a psychiatric disorder, including post-
traumatic stress disorder.  

In early February 1985, the veteran was hospitalized at a VA 
medical facility after having been found unresponsive in the 
parking lot with a slashed left wrist and suicide note.  The 
pertinent diagnoses were attempted suicide; and possible 
borderline personality disorder.  The veteran was 
subsequently transferred to another VA medical facility, 
where it was noted that he had attempted suicide via the 
cutting of his left wrist, and the taking of both aspirin and 
Tylenol.  At the time of hospitalization, the veteran denied 
any remembrance of his suicide attempt, and stated that, at 
the time of the incident in question, he must have been in a 
"blackout" resulting from the consumption of a large quantity 
of beer and whiskey.  According to the veteran, this behavior 
was "very uncharacteristic" of him, in that he usually drank 
only 1 to 2 beers per week.  When further questioned, the 
veteran reported that he had experienced a recent 
psychosocial stressor of a humiliating nature, namely, being 
stopped by the police for not having proper auto tags and 
treated "like (he had) killed 10 people" in front of his wife 
and children.  The pertinent diagnosis noted was adjustment 
disorder with mixed emotion features and suicide attempt.  

In correspondence of September 1985, a private psychologist 
wrote that the veteran had been referred to him due to severe 
stress while incarcerated at a local detention center.  
According to that psychologist, the veteran had begun to deal 
with the trauma which had appeared in recurrent recollections 
of past events related to his military service.  The 
pertinent diagnosis was delayed post-traumatic stress 
disorder with depression. 

VA records of hospitalization covering the period from 
January to February 1986 reveal that the veteran was 
hospitalized at that time for treatment of post-traumatic 
stress disorder.  Upon admission, the veteran presented with 
symptoms of sleep disturbance, obstructive thoughts, 
hallucinatory flashbacks, and a loss of interest in work, as 
well as social isolation and estrangement from others, with 
difficulty in expressing his feelings.  According to the 
veteran, these problems were related to his combat experience 
in the Republic of Vietnam, where he had functioned as a 
"tunnel rat."  The pertinent diagnosis was post-traumatic 
stress disorder.  

VA outpatient treatment records covering the period from 
March to July 1986 show treatment at that time for various 
psychiatric problems, including post-traumatic stress 
disorder.  

VA records of hospitalization covering the period from July 
to September 1986 reveal that the veteran was hospitalized at 
that time on a voluntary basis for treatment of post-
traumatic stress disorder.  At the time of admission, the 
veteran gave a history of nightmares and flashbacks, as well 
as a knife fight with his brother two days earlier.  During 
the course of the veteran's treatment, it was noted that, 
while he had previously given a history of flashbacks, a 
startle reaction, and nightmares, these symptoms were not 
observed during his short stay in the hospital.  He did, 
however, appear sad, and withdrawn, with admitted feelings of 
depression.  The pertinent diagnosis noted was post-traumatic 
stress disorder.  

VA records covering the period from September 1987 to May 
1992 show treatment during that time for various psychiatric 
problems, including post-traumatic stress disorder.  

In correspondence from the veteran's sister received in June 
1992, it was noted that, following the veteran's return from 
Vietnam, he went "from job to job," and was "never happy 
anymore."  

In June 1992, a VA psychiatric examination was accomplished.  
At the time of examination, the veteran stated that his post-
traumatic stress disorder symptoms had begun the year 
following his discharge, and continued up until the present 
time.  These symptoms included nightmares, anxiety, 
flashbacks, difficulty sleeping, and difficulty in being 
around other people.  On mental status examination, the 
veteran appeared alert and tense, and showed little emotional 
display.  Verbal productivity, orientation, memory, insight, 
and judgment were described as adequate.  Following 
examination, the veteran's psychiatric diagnosis was deferred 
pending psychological evaluation. 

In correspondence of September 1992, a private therapist 
wrote that he had begun seeing the veteran in May of that 
year for a presenting problem of recurrent flashbacks and 
intrusive thoughts related to traumatic experiences from the 
veteran's military combat in Vietnam.  According to the 
therapist, though establishing therapeutic rapport with the 
veteran was a slow process, he (i.e., the veteran) had 
gradually begun to share current difficulties such as 
flashbacks, nightmares, and recurrent thoughts in greater 
detail.  Reportedly, the veteran he had been suffering from 
post-traumatic stress disorder symptoms since his combat in 
Vietnam, and had therefore become able to anticipate 
decompensation and episodes involving severe flashbacks.  

VA records of hospitalization dated in September 1992 reflect 
a diagnosis of "provisional" post-traumatic stress disorder 
versus major depression.  

On VA psychological examination in September 1992, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned, the veteran stated that, 
while his military occupational specialty was that of 
ammunition storage specialist, while in Vietnam, he had 
volunteered as a "tunnel rat."  The veteran additionally 
indicated that his base camp was located at Pleiku in An Khe 
Province, and that he had served with the 1st Armored 
Division, 661st Ordnance, 1st Air Calvary, as well as the 
2/20 Pathfinders (Tunnel Rats).  Finally, the veteran 
reported having received a Bronze Star, a Purple Heart, and a 
Combat Infantryman's Badge.  

On mental status examination, the veteran's underlying mood 
was depressed and anxious.  He denied suicidal or homicidal 
ideation, though he admitted to a history of a previous 
suicide attempt.  The veteran additionally indicated that, in 
the past, he had assaulted his brother with a knife.  More 
recently, he had threatened several people who were 
trespassing on his property.  Four days prior to the 
psychological evaluation, upon being "startled" when his 
brother drove unexpectedly into his driveway, the veteran 
reportedly grabbed a gun and shot out his brother's headlight 
and radiator.  

When further questioned, the veteran complained of "almost 
all" of the symptoms of post-traumatic stress disorder.  
Regarding his exposure to combat, he reported having been on 
patrol and guard duty once a week, and coming under enemy 
fire 50 percent of the time.  Reportedly, on a number of 
occasions, the veteran was surrounded by the enemy in a 
firefight, though he was never cut off from his unit.  During 
each encounter, the veteran reportedly saw someone hit by 
incoming or outgoing fire.  He additionally indicated that he 
had engaged in hand-to-hand combat while "in the tunnels."  
When further questioned, the veteran indicated that he had 
flown in helicopters as a door gunner, and frequently came 
under fire.  The worst thing he remembered was "the honey 
pot," in which an American soldier would be tortured in an 
attempt to lure additional soldiers to be ambushed.  
According to the veteran, he "had to kill children on 
occasion," and experienced feelings of guilt for having 
survived.  

Psychological testing, specifically, the MMPI-2, produced a 
profile which was felt to be invalid regarding the veteran's 
personality and effective functioning.  Noted at the time was 
that validity scales suggested that the veteran had responded 
in a random or unselective manner, and that he was 
inconsistent regarding his endorsement of specific symptoms.  
Such overreporting of psychopathology it was felt might 
reflect either a "cry for help," or a conscious manipulation 
or blatant attempt to distort responses.  

Review of the veteran's claims folder revealed numerous 
inconsistencies regarding certain aspects of this history.  
According to the veteran, he had enlisted in the Army under 
an assumed name at the age of 16.  In addition, the veteran 
reported that he had been married twice, though information 
in the file indicated that he had, in fact, been married 
three times.  The veteran's educational level was reported to 
the examiner as being ninth grade, while he elsewhere 
indicated that he had a seventh grade education or was a high 
school graduate.  The veteran reported three incidents of 
head trauma involving significant periods of unconsciousness, 
including an occasion when a bunker "caved in" on him, being 
knocked unconscious by mortar fire, and being rendered 
unconscious as a result of a motor vehicle accident.  
However, there was no indication in the claims folder that 
the veteran had ever received treatment or evaluation for any 
such injuries while in Vietnam.  While stateside, the veteran 
had reported to an emergency room at an Army hospital, 
stating that he had sustained a head injury in a motor 
vehicle accident, evaluation and X-rays showed no evidence of 
any such trauma.  During the course of the interview, the 
veteran was specifically questioned regarding legal, drug, or 
alcohol problems which might have existed before, during, or 
following his military service.  The veteran reported that 
these problems were "quite minimal."  On the other hand, the 
veteran's claims folder revealed that, based on his military 
record, he had received five Article 15's, and not the one 
Article 15 which he had described.  In addition, the veteran 
had undergone summary court-martial.  Further review of the 
veteran's claims folder indicated a history of arrest for 
theft and armed robbery, resulting in a one and a half-year 
prison sentence.  Regarding the veteran's drug and alcohol 
abuse, the claims folder revealed that he had been discharged 
from an inpatient post-traumatic stress disorder program 
following two separate urine screenings which had "come up 
positive" for marijuana.  In addition, in 1987, he had 
presented at a VA emergency room requesting medication to 
counteract a "bad batch of cocaine."  Finally, though the 
veteran had apparently received several awards and 
decorations, there was no record of him having received a 
Purple Heart or a Combat Infantryman's Badge.  

In the opinion of the examiner, due to the veteran's invalid 
psychological testing and a lack of reliable history, a 
diagnostic picture was somewhat difficult to formulate.  
Nonetheless, the diagnostic impressions offered were of 
depressive disorder, not otherwise specified; anxiety 
disorder not otherwise specified; cannabis abuse (by 
history); cocaine abuse (by history); borderline personality 
disorder; and antisocial personality disorder. 

In the opinion of the examiner, the veteran had failed to 
indicate a specific event which might have produced post-
traumatic stress disorder, though he complained of almost all 
of the symptoms of that disorder.  Given the inconsistencies 
and omissions of very significant information, as well as the 
paucity of data regarding the veteran's preservice level of 
functioning, a diagnosis of post-traumatic stress disorder 
was not favored.  Other diagnoses, including severe 
personality disorder with concomitant Axis I disorders, were 
more likely to represent the veteran's true psychiatric 
difficulties.  Clearly, the veteran suffered from significant 
impairment, indicating a need for long-term therapy with a 
skilled psychotherapist, as well as appropriate 
pharmacotherapy.  

An assessment report from a Treatment Alternatives to Street 
Crime (tasc) program located in West Chester, Pennsylvania, 
was significant for a diagnosis of post-traumatic stress 
disorder. 

In an addendum to the aforementioned June 1992 VA psychiatric 
examination dated in November of that same year, it was noted 
that, following a review of psychological testing, the 
veteran's diagnosis was that of an anxiety disorder with 
depression, not otherwise specified.  Also noted was that 
post-traumatic stress disorder had not been diagnosed on 
examination.  

In statements of June 1993, a number of the veteran's 
associates provided descriptions of his behavior following 
his return from Vietnam.  

VA outpatient treatment records dated in June and August 1993 
show continued treatment for the veteran's psychiatric 
problems.  

During the course of a hearing before the undersigned member 
of the Board in May 1996, the veteran offered testimony 
regarding the nature and etiology of his claimed post-
traumatic stress disorder.  

Private treatment records and examination reports covering 
the period from February 1997 to May 2000 are significant for 
diagnoses of anxiety, depression, and post-traumatic stress 
disorder.  

In correspondence of January 2001, a private physician 
indicated that she had been treating the veteran since May 
1997 for "panic secondary to post-traumatic stress disorder."  

In correspondence of January 2001, the veteran stated that, 
while in Vietnam, he had served with a man named "[redacted]
from New York," who had been in a three-quarter ton truck 
that was "blown up."  

In February 2001, there were received various records of the 
Social Security Administration reflecting diagnoses of 
dysthymia, anxiety, affective disorder, and post-traumatic 
stress disorder.  

In correspondence from the RO to the U.S. Armed Services 
Center for the Research of Unit Records dated in April 2002, 
it was noted that the veteran had been stationed in Vietnam 
from November 5, 1965 to November 14, 1966, and that, during 
that time, he had reportedly shot into a hut, killing a young 
girl.  The veteran additionally stated that, during his 
service in Vietnam, incoming mortar rounds had knocked him 
down, knocking his upper teeth out.  According to the 
veteran, this was the first time he went to the hospital in 
An Khe for head injuries.  

In correspondence from the Director of the Center for Unit 
Records Research (CURR) dated in March 2003, it was noted 
that extracts of a U.S. Military Assistance Command Vietnam 
(MACV) summary of news events for 1966 showed attacks against 
An Khe, the documented base camp area location of the 661st 
Ordnance Company, the company in which the veteran served.  
Also noted was that available U.S. Army casualty files listed 
a "[redacted]" or "[redacted]" as killed or wounded during the 
veteran's Vietnam tour.  However, in order to provide 
research concerning such casualties, more specific 
information was required, to include the specific date of the 
incident in question, the individual's full name, the 
complete unit designation to the company level, and whether 
the individual in question was killed or wounded.  

Further noted was that U.S. Army casualty files did not list 
the veteran as having been injured or wounded.  Finally, CURR 
indicated that, where personnel records did not reflect such 
an assignment, veterans claiming door gunner duty were 
required to provide additional information, such as the 
circumstances under which they served as a door gunner, to 
include emergency evacuation, daily duty, or part-time duty 
between normal duties.  

Following inquiry by the RO, the veteran, in correspondence 
of May 2003, once again indicated that the individual in 
question was named "[redacted]" or "[redacted]," though he was 
unsure as to whether that was the veteran's first or last 
name.  Regarding being a door gunner, the veteran stated that 
he fulfilled such a position only during emergency 
evacuations, and fired only on those occasions when he was 
fired on. 

On VA psychiatric examination in June 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Once again, the veteran's history and complaints 
were recounted.  On mental status examination, the veteran 
complained of nightmares, intrusive memories, flashbacks, 
startle response, and hypervigilance.  The veteran was very 
isolated and withdrawn, and tended to avoid things about 
Vietnam.  The veteran's affect was depressed, with anxiety, 
and psychomotor retardation.  At the time of examination, he 
was alert and oriented, with fair judgment, and poor insight.  
Following examination, the veteran's psychiatric diagnosis 
was deferred, pending detailed psychological testing or a 
period of observation and evaluation.  In the opinion of the 
examiner, the veteran exhibited a rather severe psychiatric 
illness, though there was some question as to the nature of 
his impairment.  Accordingly, psychological testing was 
recommended to confirm whether or not the veteran suffered 
from post-traumatic stress disorder.  

In July 2003, a VA psychological evaluation was undertaken.  
At the time of that evaluation, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
When questioned, the veteran stated that his military 
occupational specialty was in small weapons, and that he had 
served in "combat infantry."  When questioned regarding his 
exposure to enemy fire, the veteran stated that his unit 
averaged firefights with the enemy approximately two times 
per month, though he only saw an "enemy" hit on one 
occasion, which involved the shooting of what turned out to 
be a young girl in a hut.  The veteran denied having been 
wounded in combat, though he did report being in a quarter-
ton vehicle which hit a land mine, resulting in a three-week 
period of hospitalization.  According to the veteran, he was 
hospitalized for an additional one and a half-week period 
following exposure to a blast from a mortar round. 

When questioned regarding his worst experience in Vietnam, 
the veteran stated that he "saw a lot of buddies who died."  
Further questioning resulted in the veteran stating that he 
had, in fact, only seen one soldier named "[redacted]" killed, and 
that this soldier had been "skinned alive," which the veteran 
witnessed after the fact.  

Review of the veteran's claims folder revealed various 
inconsistencies, similar to those noted at the time of a 
previous evaluation in 1992.  More specifically, the 
veteran's statements in 1992 regarding having witnessed men 
blown apart by incoming rounds, having served as a tunnel 
rat, having a bunker cave in on him, various military 
disciplinary problems, and post-military incarceration for a 
period of one and one half years, were unreported during the 
course of the current psychological evaluation.  

On mental status examination, the veteran denied the presence 
of perceptual disturbances, noting that he only heard voices 
and saw visions during his dreams.  Somewhat later, however, 
when questioned regarding various test items endorsing 
hallucinations, the veteran reported seeing faces of the dead 
from Vietnam on shoppers in a grocery store on 4 or 5 
different occasions.  Contrary to his denial of auditory 
hallucinations during the interview, the veteran also later 
reported hearing "screams and hollering" every 2 to 3 months.  

Following completion of the psychological evaluation, it was 
noted that, as in 1992, the veteran's performance was 
somewhat problematic given the multiple inconsistencies and 
omissions, both internally and within the interview, as well 
as when the present interview was compared with histories 
found in the veteran's claims folder.  In point of fact, the 
veteran's overreporting of symptoms on psychometrics 
invalidated their use for the substantiation of a post-
traumatic stress disorder diagnosis.  In the opinion of the 
examiner, the veteran's reported symptoms and their 
association with reported events likely did not meet the 
criteria for a post-traumatic stress disorder diagnosis.  The 
diagnostic impression was of recurrent depression; dysthymic 
disorder; panic disorder with agoraphobia, by history; 
polysubstance abuse, in remission, by history; and 
personality disorder, not otherwise specified, with 
borderline and antisocial features.  

In an addendum to the aforementioned June 2003 VA psychiatric 
examination dated in July 2003, it was noted that, following 
a review of psychological testing, the veteran's diagnoses 
consisted of depression, not otherwise specified; 
polysubstance abuse; and mixed personality disorder.  

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder, claimed as the residual of various 
inservice stressors.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Prior to March 7, 
1997, governing regulations provided that service connection 
for post-traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) Effective March 7, 1997, 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that a claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  Moreover, 
there is no indication that, at any time during the veteran's 
period of active service, he was hospitalized or received 
treatment for the various "stressors" which he has described.  
In point of fact, there is no indication that, at any time 
during the veteran's active service, he was hospitalized 
following the explosion of a mortar round, or the destruction 
of a three-quarter ton truck by a land mine.  At the time of 
a service separation examination in May 1967, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  

The Board notes that, during the period from August 1968 to 
October 1978, the veteran was hospitalized on no less than 
five occasions for treatment of various unrelated medical 
problems.  Significantly, on none of those occasions did the 
veteran describe or in any way make reference to psychiatric 
symptomatology associated with his period of service in the 
Republic of Vietnam.  In point of fact, the earliest clinical 
indication of the presence of a post-traumatic stress 
disorder is revealed by correspondence from a private 
psychologist dated in September 1985, almost 20 years 
following the veteran's discharge from service, at which time 
he received a diagnosis of delayed post-traumatic stress 
disorder with depression.  That and other subsequent 
diagnoses of post-traumatic stress disorder were clearly 
based solely upon history provided by the veteran, with no 
reference whatsoever to the veteran's service record or 
claims folder.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  On the first occasion on which the veteran's claims 
folder was, in fact, available (i.e., on VA psychological 
evaluation in September 1992), it was noted that, given the 
inconsistencies and omissions of very significant 
information, as well as the lack of data regarding the 
veteran's preservice level of functioning, a diagnosis of 
post-traumatic stress disorder was not favored.  Rather, in 
the opinion of the examining psychologist, the veteran 
suffered from a combination of a depressive and anxiety 
disorder, in conjunction with a past history of cannabis and 
cocaine abuse, and a personality disorder.  This opinion was 
further reinforced by a VA psychiatrist in November of that 
same year, at which time it was noted that the veteran 
suffered from an anxiety disorder with depression, but not 
from post-traumatic stress disorder.  

The Board concedes that, based on information received from 
the Center for Unit Records Research (CURR) in March 2003, 
during the year 1966, at which time the veteran was stationed 
in Vietnam, there occurred a number of attacks against 
An Khe, the documented base camp area for the 661st Ordnance 
Company, the veteran's assigned unit.  However, there is no 
indication that, on any of those occasions, the veteran was 
in any proximity to the attacks in question.  While U.S. Army 
casualty files listed a "[redacted]" or "[redacted]" as killed or 
wounded during the veteran's Vietnam tour, the veteran was 
unable to provide specific information necessary to 
corroborate that stressor.  Rather, the record is replete 
with multiple inconsistencies regarding the stressor or 
stressors reportedly responsible for the veteran's claimed 
post-traumatic stress disorder.  Even assuming, for the sake 
of argument, that the veteran was, in fact, exposed to a 
stressor or stressors during his service in Vietnam, as of 
the time of recent VA psychological and psychiatric 
examinations in July 2003, the veteran was felt to be 
suffering not from a post-traumatic stress disorder, but 
rather from a combination of depression, polysubstance abuse, 
and a mixed personality disorder.  Under such circumstances, 
the veteran's claim for service connection for a post-
traumatic stress disorder related to his Vietnam service is 
without merit. 

In reaching this determination, the Board has given due 
consideration to the veteran's numerous statements, as well 
as to testimony provided during the course of a hearing 
before the undersigned member of the Board in May 1996.  Such 
testimony and statements, it should be noted, have often been 
inconsistent, and at times approached the limits of 
credibility.  Those statements, in and of themselves, do not 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.  Accordingly, and in the 
absence of a credible, clinical diagnosis of post-traumatic 
stress disorder related to service, the veteran's claim must 
be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



